02/28/2020
                 IN THE SUPREME COURT OF TENNESSEE
                            AT NASHVILLE
                                February 6, 2019 Session

 RHONDA WILLEFORD, ET. AL. v. TIMOTHY P. KLEPPER, M.D., ET AL.

                  Appeal from the Circuit Court for Overton County
                    No. 2015CV7        Jonathan L. Young, Judge
                      ___________________________________

                            No. M2016-01491-SC-R11-CV
                       ___________________________________


HOLLY KIRBY, J., concurring in part and dissenting in part.

        I concur in much of the majority’s excellent analysis, in its framing of the issues,
and in its stated decision to adopt a substantive-versus-procedural test for whether a
statute violates the separation of powers clause. I write separately because I must dissent
from the majority’s holding that Tennessee Code Annotated section 29-26-121(f) is
unconstitutional only to the limited extent that it makes ex parte interviews mandatory
instead of permissive. I see no way to avoid holding that the statute is unconstitutional in
its entirety.

       I respectfully disagree with the majority opinion’s analysis in four important
respects. First, the majority does not apply the substantive-versus-procedural analysis it
says it adopts. Second, application of the substantive-versus-procedural test necessarily
leads to the conclusion that section 29-26-121(f) is wholly procedural and thus
unconstitutional. Third, even you assume arguendo that the statute is partly substantive
and partly procedural, under the standard cited by the majority and under State v. Lowe,
552 S.W.3d 842 (Tenn. 2018), it is still unconstitutional in its entirety because it
abrogates this Court’s policy ruling on court procedure. Fourth, elision of the statute does
not render it constitutional.

        Consequently, instead of holding that section 29-26-121(f) is unconstitutional only
to the limited extent that it makes ex parte interviews mandatory instead of permissive, I
believe the Court is obliged to hold that the entire statute violates the Separation of
Powers Clause in Tennessee’s Constitution.

                       Substantive-Versus-Procedural Analysis

                          a. Failure to specify test or apply one
        I agree with the majority’s good discussion of why the Court should adopt a
procedural-versus-substantive analysis for determining whether a statute that abrogates
this Court’s ruling in a case violates the separation of powers clause. Unfortunately, the
majority does not actually apply such an analysis. The majority recites some definitions
for “substantive” and “procedural” and quotes standards to be used when a statute has
aspects of both, but it does not state which definitional test should be used for procedural
law and substantive law, and it does not apply any of the definitions and standards it
recites.

       Under classic application of the substantive-versus-procedural analysis, courts
specify which definitions of substantive and procedural apply, compare those definitions
to the statutory language, and explain how that language fits one definition or the other.1
As an example, the Florida Supreme Court engages in precisely this type of analysis in
Massey v. David, 979 So.2d 931 (Fla. 2008). Massey is cited favorably by the majority in
this case.

        In Massey, the Court considered the constitutionality of a statute that prohibited
courts from awarding expert witness fees as taxable costs unless the expert furnished the
opposing parties with a signed written report. Id. at 939 (citing statute). The Massey
Court first adopted classic definitions of substantive law and procedural law, discussed
more fully below. Id. at 936–37. Examining the language of the statute, the Court found
it was not substantive in that it did not “fix or declare any primary rights of individuals . .
. .” Id. at 939–40 (citation omitted). Because the statute “only delineate[d] the steps that
a party must fulfill (i.e., the proverbial hoops through which a party must jump) to be
entitled to an award of expert witness fees as costs,” Massey held, the statute was
“unquestionably a procedural one which conveys no substantive right at all.” Id. at 940
(citation omitted).

       The majority’s analysis does not follow this standard framework. It does not
specify which definitions of substantive law and procedural law should apply and does
not apply any such definitions to the statutory language in question. Instead, it looks at
part2 of the legislative history and concludes that the statute “changed the overriding
public policy concern” in medical malpractice cases to “equality of access to information
and a balance of the interests of the parties.”3 How does this line up with definitions of
substantive or procedural? That is not explained.

       1
         See, e.g., Broussard v. St. Edward Mercy Health Sys., Inc., 386 S.W.3d 385, 389 (Ark. 2012)
(adopting definitions of substantive law and procedural law, comparing them to statutory language, and
determining which parts of statute were substantive and which were procedural).
       2
           See fn. 6 below.
       3
         The majority reasons that, because the State legislature would have authority to “vitiate the
covenant of confidentiality” recognized in Alsip, it could enact section 29-26-121(f) to “change[] the
                                                -2-
       The majority asserts that it “was within the legislature’s purview to modify the
import of this public policy.” The phrase “public policy” does not denote either
substantive or procedural. While the legislative branch holds full sway over public policy
concerning the broad swath of substantive law, this Court, as the State’s High Court, is a
policy court. Court procedure falls squarely within the Court’s ambit of authority. See
Alsip v. Johnson City Med. Ctr, 197 S.W.3d 722, 726 (Tenn. 2006) (referring to the
“public policy considerations reflected in the Tennessee Rules of Civil Procedure”); see
also State v. McCoy, 459 S.W.3d 1, 9 (Tenn. 2014) (quoting State v. Mallard, 40 S.W.3d
473, 480-81 (Tenn. 2001)). The majority does not say whether the “public policy” to
which it refers is substantive or procedural.

       Indeed, at no place in its analysis does the majority actually hold that any aspect of
section 29-26-121(f) is substantive. It states at most that the purpose of the statute “is not
purely procedural.” The central holding of the majority opinion eschews any use of the
word “substantive” whatsoever: “Thus, we hold that the overriding purpose of the statute
at issue is within the authority of the legislature, or at least something to which the
judiciary should yield if reasonably possible.”4 (emphasis added and omitted).

        Thus, the majority opinion does not in fact apply a substantive-versus-procedural
analysis to determine whether section 29-26-121(f) violates separation of powers. It does
not specify which definitions of substantive law or procedural law should be applied, it
does not apply any such definitions to section 29-26-121(f), and it does not hold that the
statute is substantive.

          Below, I will apply the substantive-versus-procedural analysis to section 29-26-
121(f).

              b. Which substantive-versus-procedural definitions should be used


overriding public policy concern in this area” to make “equality of access to information” into “[t]he more
important policy interest” in medical malpractice cases. However, confidentiality of patient medical
information is no longer protected only by Alsip’s implied covenant of confidentiality; it is now also
protected by HIPAA, a federal statute. Although other parts of the majority opinion reference HIPAA,
this pivotal section of the majority’s analysis does not even mention federal protection of medical
confidentiality.

        Under the Supremacy Clause in the federal Constitution, no state legislature can “change[] the
overriding public policy concern” to make federally-protected medical confidentiality secondary to a state
concern, or make the state’s objective a “more important policy interest” than HIPAA-mandated
confidentiality. See U.S. Const. art. VI, cl. 2. The Supremacy Clause prohibits states from “chang[ing]
the overriding public policy concern” in the way the majority claims. The majority’s failure to consider
the Supremacy Clause implications of its analysis undermines the premise for its conclusion.
          4
          The meaning of “at least something to which the judiciary should yield if reasonably possible”
is not explained.
                                                   -3-
        To determine whether section 29-26-121(f) is procedural or substantive,
definitions of those terms have to be specified. The majority cites a couple of different
definitions of substantive law and procedural law in its analysis. One aligns with the
definitions most courts apply in a general substantive-versus-procedural analysis, while
the other does not. It is necessary to choose because the majority opinion does not make
it clear which definitions would theoretically apply.

        The majority cites the following: “[S]ubstantive law creates, defines, and regulates
primary rights. In contrast, practice and procedure pertain to the essentially mechanical
operations of the courts by which substantive law, rights, and remedies are effectuated.”
In re SRBA Case No. 39576, 912 P.2d 614, 623 (Idaho 1995) (emphasis added) (citation
omitted) (internal quotation marks omitted). These definitions are in line with the general
definitions most courts use to decide separation-of-powers issues.5 See also Massey, 979
So.2d at 936-37.

       However, the majority opinion also cites with approval definitions in a Kentucky
case on evidence law:

        In separating evidence law into substance and procedure, the best scholars
        draw a distinction between rules that predominantly foster accuracy in fact-
        finding and rules that predominantly foster other objectives. They classify
        the latter as substantive and place privileges in that category.

Com., Cabinet for Health & Family Servs. v. Chauvin, 316 S.W.3d 279, 285 (Ky. 2010)
(emphasis added) (quoting Robert G. Lawson, Modifying the Kentucky Rules of
Evidence—A Separation of Powers Issue, 88 Ky. L.J. 525, 580 (2000)). These
definitions do not align with the definitions most courts use in general substantive-versus-
procedural analysis. Chauvin and the cited law journal article both pertain only to
evidence law. While the Chauvin definitions (fact-finding versus “other” objectives)
might suffice for rules of evidence, they are clearly too narrow to use as a general
distinction between substantive law and procedural law. A good example is provided by
application of this test to a statute that requires a particular allocation of the burden of
        5
          See 20 Am. Jur. 2d Courts § 47 (2018)(In general, “[t]he substantive law creates, defines, and
regulates primary rights,” while procedural law pertains to the operations of the courts “by which
substantive law, rights, and remedies are effectuated.”); Black's Law Dictionary (11th ed. 2019) (defining
substantive law as “[t]he part of the law that creates, defines, and regulates the rights, duties, and powers
of parties” and defining procedural law as “[t]he rules that prescribe the steps for having a right or duty
judicially enforced, as opposed to the law that defines the specific rights or duties themselves.”);
Broussard, 386 S.W.3d at 389 (“Substantive law ‘creates, defines, and regulates the rights, duties, and
powers of parties.’ In contrast, procedural law prescribes ‘the steps for having a right or duty judicially
enforced, as opposed to the law that defines the specific rights or duties themselves.’”) (internal citations
omitted)).


                                                   -4-
proof for summary judgment, a matter that is obviously procedural. Because such a
summary judgment statute would have little to do with “accuracy in fact-finding,” it
would have to be deemed substantive under the Chauvin test and outside the purview of
the judiciary. Such a conclusion would clearly be incorrect.

        Consequently, I will assume that the majority did not intend for future courts to
use this quote from Chauvin as the general “test” for distinguishing between a procedural
statute and a substantive statute. To analyze whether section 29-26-121(f) is substantive
or procedural, I will use the definitions from In re SRBA and Massey, both cases that are
cited favorably by the majority.

               c. Section 29-26-121(f) is procedural and thus unconstitutional

        Applying these definitions, it can readily be seen that section 29-26-121(f) is
procedural. The public policy concern the majority identifies, “equality of access to
information” during discovery, does not involve the creation, definition or regulation of
primary rights. Section 29-26-121(f) itself does not create, define or regulate primary
rights. It does not address the conditions under which defendants are liable in healthcare
liability actions. See, e.g., Broussard, 386 S.W.3d at 389 (applying definitions to
Arkansas medical malpractice statute). Compare State v. Pruitt, 510 S.W.3d 398, 417–18
(Tenn. 2016) (holding ERRA was not substantive for ex post facto purposes because it
“does not make an action criminal which was innocent when done; it does not aggravate
a crime; it does not change the punishment for the crime; nor does it change the rules of
evidence so that less or different testimony is required to convict the offender.”).

       Section 29-26-121(f) does not address whether trial courts must protect patients’
private health information—according to both State and federal legislative authorities,
they must. The statute does not change the type of information that is discoverable;
defendants can already ask non-party treating healthcare providers about patients’
relevant health information using sanctioned discovery methods such as depositions.

       The only thing section 29-26-121(f) does is address how defendants may discover
patients’ health information once a healthcare liability action is filed.6 By the definition

        6
           In the majority opinion’s discussion of the legislative history of section 29-26-121(f), it omits
the fact that witnesses supporting section 29-26-121(f) in legislative hearings openly acknowledged the
procedural nature of the bill. One witness at the hearing before the Senate Judiciary Committee described
the bill enacting section 29-26-121(f) as creating a discovery tool. See Hearing on S.B. 2789 Before the
Senate Judiciary Comm., 107th Gen. Assemb. (Tenn. Mar. 13, 2012) (statement of witness attorney
Howard Hayden, at 1:02:15). Another witness summarized: “In short, this bill is about procedure . . . It
creates a procedure that results in a protective order.” Hearing on S.B. 2789 Before the S. Judiciary
Comm., 107th Gen. Assemb. (Tenn. Apr. 11, 2012) (statement of witness attorney Jeffery Parrish at
6:08:20).


                                                   -5-
of “procedural law” cited by the majority, the methods by which parties may conduct
discovery are “the essentially mechanical operations of the courts by which substantive
law, rights, and remedies are effectuated.” In re SRBA Case No. 39576, 912 P.2d at 623
(citation omitted). They are “the machinery of the judicial process.” Massey, 979 So. 2d
at 937 (citation omitted).

       Thus, under the basic substantive-versus-procedural analysis the majority says it
adopts, the statute is wholly procedural and violates the Separation of Powers Clause in
our Constitution for that reason.

                Unconstitutional Even If Mixed Procedural and Substantive

       Even if you assume arguendo that section 29-26-121(f) is partly substantive, the
majority still does not apply the standard it says it adopts. To determine the
constitutionality of a statute that has both procedural and substantive aspects, the majority
quotes at length the standard set forth by the Florida Supreme Court in Massey v. David:

               Of course, statutes at times may not appear to fall exclusively into
       either a procedural or substantive classification. We have held that where a
       statute contains some procedural aspects, but those provisions are so
       intimately intertwined with the substantive rights created by the statute, that
       statute will not impermissibly intrude on the practice and procedure of the
       courts in a constitutional sense, causing a constitutional challenge to fail. If
       a statute is clearly substantive and operates in an area of legitimate
       legislative concern, this Court will not hold that it constitutes an
       unconstitutional encroachment on the judicial branch. However, where a
       statute does not basically convey substantive rights, the procedural aspects
       of the statute cannot be deemed incidental, and that statute is
       unconstitutional. Moreover, where this Court has promulgated rules that
       relate to practice and procedure, and a statute provides a contrary practice
       or procedure, the statute is unconstitutional to the extent of the conflict.
       Finally, where a statute has some substantive aspects, but
       the procedural requirements of the statute conflict with or interfere with the
       procedural mechanisms of the court system, those requirements are
       unconstitutional.

979 So.2d at 937 (citations omitted) (internal quotation marks omitted).

   I apply this Massey standard below.

                 a. No substantive rights, procedural aspects not incidental



                                            -6-
       Under the Massey standard quoted above, section 29-26-121(f) “does not basically
convey substantive rights.” Id. Certainly “the procedural aspects of the statute cannot be
deemed ‘incidental.’” Id.
       Thus, even if the statute were partly substantive, under the Massey standard
highlighted by the majority for such mixed statutes, section 29-26-121(f) still “is
unconstitutional.” Id.

                         b. Directly conflicts with Court ruling on procedure

        Furthermore, under the Massey standard quoted above, even if a statute has both
substantive and procedural aspects, “where this Court has” issued a ruling “that relate[s]
to practice and procedure, and a statute provides a contrary practice or procedure, the
statute is unconstitutional to the extent of the conflict.”7 Id. (citation omitted).

       In Alsip, this Court issued a procedural policy ruling that “ex parte
communications between the plaintiff's non-party physicians and defense attorneys are
not allowed in the State of Tennessee.” Alsip, 197 S.W.3d at 724. By allowing such ex
parte communications, section 29-26-121(f) provides a directly “contrary practice or
procedure.” Massey, 979 So. 2d at 937 (citation omitted). Under the Massey standard,
“the statute is unconstitutional to the extent of the conflict.” Id. Here, the entirety of
section 29-26-121(f) conflicts with the Alsip ruling. Consequently, even if we assume
arguendo that section 29-26-121(f) “is not purely procedural,” application of the Massey
standard leads inexorably to the conclusion that the statute as a whole is unconstitutional.

       A decision by this Court less than two years ago lines up with the Massey standard
on precisely this point. In State v. Lowe, we struck down a statute as violating separation
of powers, based explicitly on the fact that the statute conflicted with Court rulings on a
court procedure, a matter within the judicial sphere of authority. See State v. Lowe, 552
S.W.3d 842 (Tenn. 2018), cert. denied, 139 S. Ct. 1204, 203 L. Ed. 2d 230 (2019). In
Lowe, the Court considered the Exclusionary Rule Reform Act (“ERRA”), a statute that
forbade courts from suppressing evidence seized via a search warrant that did not comply
with Rule 41 of the Tennessee Rules of Criminal Procedure, so long as the defect in the
warrant was a result of a “good faith mistake or technical violation.” Id. at 850. In its
analysis, the Court recited not only the adoption of Rule 41 on search warrants, but also
the long line of cases strictly construing the rule and declining to adopt a good-faith
exception to it. Id. at 854–55. Lowe stated that it was considering whether the statute
violated separation of powers “[b]ecause the ERRA specifically conflicts with this



       7
         In Massey, the statute conflicted with procedures in the Florida Rules of Civil Procedure. See
Massey, 979 So. 2d at 940–41. In the instant case, our Rules of Civil Procedure do not address ex parte
interviews. However, the majority explicitly adopts the substantive-versus-procedural analysis, as
employed in Massey, to apply “in a case such as this when a statute effectively abrogates case law.”
                                                 -7-
Court’s holdings regarding our exclusionary rule, as well as with the express language of
a procedural rule promulgated by this Court . . . .” Id. at 856 (emphasis added).

       Lowe cited State v. Pruitt, which held that the ERRA was procedural and that Rule
41, which the ERRA sought to modify, was a rule of criminal procedure. Id. at 857
(citing Pruitt, 510 S.W.3d at 417). Lowe described the ERRA as “an attempt by the
General Assembly to abrogate both the express terms of Rule 41 and this Court’s prior
holdings regarding Rule 41.” Id. (emphasis in original). For this reason, Lowe struck the
ERRA as unconstitutional in its entirety:

              We hold that, by directly contradicting existing procedural rules and
       then-existing Court precedent related to any good-faith exception through
       the enactment of the ERRA, the General Assembly overstepped its
       constitutional boundaries. The ERRA represents a violation of the
       Tennessee Constitution’s Separation of Powers Clause and, therefore,
       cannot be upheld.

Id. (emphasis added).

       Here, as the majority notes in its recitation of the history of section 29-26-121(f),
the statute was enacted for the explicit purpose of “abrogat[ing] the holdings in Givens
and Alsip.” It was even widely referred to as the “Givens Fix.” Whatever niceties the
majority wishes to use to describe the statute’s purpose, just as in Lowe, section 29-26-
121(f) was enacted as a blunt instrument “to abrogate . . . this Court’s prior holdings
regarding” ex parte interviews, a matter of pure court procedure. Lowe, 552 S.W.3d at
857 (emphasis in original).

       For that reason, even if you assume that section 29-26-121(f) has some substantive
aspects, under Lowe and under the Massey standard the majority cites for such mixed
statutes, the statute violates the Separation of Powers Clause in our Constitution.

                                          Elision

       The majority goes on to hold that section 29-26-121(f) is a little bit
unconstitutional, only to the limited extent that it removes discretion regarding protective
orders on ex parte interviews from trial courts. It elides the statute to make it permissive
and then pronounces the elided statute constitutional.

        The unconstitutionality of section 29-26-121(f) cannot be remedied by elision
because the statute directly countermands a policy ruling by this Court on a matter of
pure court procedure. The majority’s analysis pays only glancing attention to this glaring
truth. Section 29-26-121(f) is not just a little bit unconstitutional; the entirety of the
statute violates the separation of powers clause in our Constitution.

                                           -8-
       A comparison to Lowe demonstrates why elision is ineffectual in this case. The
statute at issue in Lowe was the ERRA, which provided that if a violation of Rule 41
resulted from “a good faith mistake or technical violation” by law enforcement or court
personnel, such evidence “shall not be suppressed” because of the Rule 41 violation. Id.
at 850 (emphasis added) (quoting Tenn. Code Ann. § 40-6-108(a)). In other words, the
ERRA took away trial courts’ discretion to refuse to admit evidence. Like the caselaw
that preceded section 29-26-121(f), appellate decisions prior to enactment of the ERRA
had consistently held the exact opposite, that trial courts must suppress such evidence. Id.
at 854–55.

       Had elision been a remedy, Lowe would have been a better case for it. In Lowe,
the Court noted that it had recently adopted a limited good-faith exception to the
exclusionary rule and then went on to adopt another. Id. at 858–59. Thus, in contrast to
this case, Lowe overruled the very caselaw the ERRA sought to abrogate.

       Despite that fact, Lowe did not hold that the ERRA was unconstitutional only
insofar as it limited trial courts’ discretion on an evidentiary matter. Lowe held that the
entire statute violated separation of powers “by directly contradicting . . . then-existing
Court precedent related to” procedural rules, a matter squarely within the authority of the
Judicial Branch. Id. at 857. As such, it held, “the ERRA represents an impermissible
encroachment by the legislature upon this Court’s authority and responsibility . . . and,
therefore, violates the Tennessee Constitution’s Separation of Powers Clause.” Id. at 847.

        Here, section 29-26-121(f) also “represents an impermissible encroachment by the
legislature upon this Court’s authority and responsibility” on a policy matter of core
procedural law. Elision does not render it constitutional.

       I concur in result only in the majority’s holding that section 29-26-121(f) is
unconstitutional to a limited extent, and in its elision of the statute. As I have stated, I
would hold that the statute as a whole is unconstitutional, and these holdings by the
majority at least go part of the way. However, for the reasons outlined above, I disagree
with the majority’s analysis on these issues.

                                       Conclusion

       In sum, any way you look at it, the entirety of section 29-26-121(f) violates
separation of powers. Under classic substantive-versus-procedural analysis, the statute is
wholly procedural, but even if you assume it is partly substantive, the statute violates
separation of powers because it directly conflicts with Alsip’s policy ruling on a matter of
court procedure.



                                           -9-
        As Lowe stated most emphatically, “We repeat: ‘this Court has both the authority
and the responsibility to decide whether” a discovery procedure such as ex parte
interviews will be permitted in Tennessee state courts. Id. at 857 (quoting State v.
Reynolds, 504 S.W.3d 283, 314 (Tenn. 2016)). As in Lowe, I believe “[w]e are compelled
to conclude that, by passing [section 29-26-121(f)], the General Assembly effectively
usurped both that authority and that responsibility.” Id. I see no way to avoid holding that
the statute is unconstitutional in its entirety.

       Lowe recognized that “[i]t is an imperative duty of the judicial department of
government to protect its jurisdiction at the boundaries of power fixed by the
Constitution.” Id. (citations omitted) (internal quotation marks omitted). Discharging that
duty, I believe, requires holding that the entirety of section 29-26-121(f) violates the
Separation of Powers Clause in Tennessee’s Constitution.

       Accordingly, I concur in part and dissent in part from the majority opinion.




                                                    _________________________________
                                                    HOLLY KIRBY, JUSTICE




                                           - 10 -